Citation Nr: 0938914	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an ankle 
disability.

3.  Entitlement to service connection for a right leg 
disability.  

4.  Entitlement to service connection for a hernia 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in June 2007, a 
statement of the case was issued in February 2008, and a 
substantive appeal was received in March 2008.  The Veteran 
testified at a hearing before the Board in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO determined in the February 2008 statement of the case 
that most of the Veteran's service treatment records were 
unavailable in spite of efforts to obtain them.  VA has a 
heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed lost or destroyed.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

The Veteran has claimed entitlement to service connection for 
hearing loss, an ankle disability, a right leg disability, 
and a hernia disability.  The Board notes that the Veteran's 
military occupational specialty (MOS) was munitions system 
technician with the Air Force, and the Veteran testified at 
the August 2009 Board hearing that he worked in a noisy 
environment in service while preparing munitions and also 
worked on the flight line.  He also testified that he was 
treated for hearing loss in service.  In light of the 
testimony of record and the Veteran's MOS, the Board notes 
that the Veteran's military noise exposure is accepted.

The Board notes that the Veteran also provided detailed 
testimony regarding treatment for an ankle injury, a right 
leg injury, and a hernia in service, including the places and 
names of medical personnel who treated him.  In light of the 
evidence of record, including the Veteran's testimony, and 
VA's heightened duty to assist considering the Veteran's 
missing service treatment records, the Board believes that VA 
examinations and opinions (based on a review of the claims 
file) with regard to the hearing loss, ankle, right leg, and 
hernia issues are necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Additionally, the Veteran testified in August 2009 that he 
was treated for a hernia disability by a Dr. T.  It does not 
appear that these records have been requested.  Appropriate 
action is therefore necessary to fully assist the Veteran.   
See generally 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request all pertinent records from the 
Dr. T. identified by the Veteran at the 
August 2009 Board hearing.  The RO should 
obtain any necessary releases from the 
Veteran.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

2.  The Veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the Veteran's active duty 
service.  

A rationale for all opinions must be 
provided.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right ankle disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that an ankle 
disability was manifested during the 
Veteran's active duty service.  If so, any 
current ankle disability should be clearly 
described.  

A rationale for all opinions must be 
provided.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right leg disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that a right leg 
disability was manifested during the 
Veteran's active duty service.  If so, any 
current right leg disability should be 
clearly described.  

A rationale for all opinions must be 
provided.

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current hernia 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that a hernia 
disability was manifested during the 
Veteran's active duty service.  If so, any 
current hernia disability should be clearly 
described.  

A rationale for all opinions must be 
provided.

6.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for hearing loss, an 
ankle disability, a right leg disability, 
and a hernia disability.  Unless the 
benefits sought are granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


